     Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 1 of 19
\



                                                                  Jul41?
                                                                           2021
\A
NV"              e(




J\

  !-T,zT ''
\LL24
       (a
                   ,-                           p.
                                                     90




\


\                               111




\) età                                                   7j/toi
                                              _4./,,4'




                                                     o1#.
                                       t.


             7,V                /                                                 éL
             Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 2 of 19
                                                                                        a.




             47)'                                       /1                ,Li                                         .1                           F                                              ,
         ,', v/a/i                                                                                      IJALJ'J
                 /'I'                                           /              '        i                                                          '-L::                      1
                              _2                                                            -,              ''                 -                       /                      L1                      //jr,.

                                                                                                                                                                                          /
     -                                                      -    -                                                                                              -         4
                                                                                                                           /           I
                                                                                                                                                                          -
                      4
                               I
                              'jL_
                                                                               /
                                                                                                    '            '4
                                                                                                                                       F                             I

    fi       '        /               -         /       /            'j    I'                                    I                 .       /                                                  ,       :i
                                  d
                                      I'
                                                                                                            '                                          ----.-       j,            ,

                                                                                                6                     '                        '4               zi
    /                                               /
                 a'
                                  /



                                           I,                                                       a
                                                                                                        A
                                                                                                                                       /
                                                                                                                                                   i/                    ,;
                                                                          .L       -(
                                                                                                                                                                                                      24

                                                        -
                                                                           I"           /Z4
                 7        .
                                                                                                            /         ,                            p
                                                                                                                                                                                              -




-                                           /                AX'
                                                              V
                                                                                   J                /"                __                                   -
                                                                                                                                                                                      -




                                                             I,                '                I                                                          "/

    / I/K I                                                                                             t                          A                   /


                              /                                                         /           /             / -d         !'              I   d
         /                                                                1'                        /
                                                            /1




                                                    -
iL                                -



                                                0
                                                                                                4                                                                                         1
LL.-'                         ii                        A1                          -                                                      -   ,                              Aa
                                                L                     /5                                                   /                                                                               A
              A'4'

                                                                               IL           A
                                                                                                        /4                 d'J..2.d        A               -,
                                                                                                                                                                                                  -   /
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 3 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 4 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 5 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 6 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 7 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 8 of 19
      Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 9 of 19




            42 ia            i%                 th               t

                                                                                                               7A
                                                        ItV                      &4,P/               g'
                 (t 452ie
i72&/e/1            &L/7 -                      Q/ 7-                                                -
       2O/ 7-                                   - c4i â
                      9-                                    /   9-
       cJep                  4                                             z
                                            flt.                        thq
      a,    ,,   z' &ud             23 (42 C Or /e,) a'a                             £MI             :                 /
       ''2                                                                                                'z
                                  Ø7i      47                               t
/           C1Ead                                                                e

            4' k"eth                c9a/,22cd           7f,                          /O 89, /0d'8
(V.     .




                    /ei y
                             t'                                           /i2d

                                                                                     4t.       4dr
gdei             zt
                 ,S
                      ,ee
                                     (7'
                                           4e    nai1




                                                        -
                                                                    i


                                                                          9za         /
                                                                                          ,7i97; 2o/6          O


Oo67aoo -a
            -   x-5-
                     2O/t

                        _




                        &C;
                            bAO -
                              p-    /7-R-/
                                                                4.


                                                            2tjc2
                                                                        looe/n-)e171z2,i




                                                                        ?M)ifl;
                                                                                 ,         -
                                                                                         ___

                                                                                          e--
                                                                                               /e&rrds'


                                                                                                         of-
                                                                                                               O/7-


                                                                                                                   r
    rFfl); 5/'-                                                          fP-ai-                ooz         a2q2izLt
                 ?tht                                                      ,         /   j
            )
                      -4Zt5             ,/7Z?cjh2                Y?        "d
ca      /Y)


                      ,.77/                     %k                          t i%ieij
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 10 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 11 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 12 of 19
      Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 13 of 19




                             Y,'_',              /                '            /
 #"


                         I


A'1                                                  fl'                       d        ___                                       //                J 4e'"4-

                         /   /                                                     -                    ;     'j                                                                    - -                      -


 I               /               /           i_f              -                             ,/                                                                                              41'


 F                                                    __iI/                                                                                                                         ,                   2
                                                                                                        'A                                  ___
                     /1                   '                                    '                                                        t-                              /7

                                     ___                              1'                                     A1:,             -                                         :L.        -li              -




    ___                                          zL                        ,i          j'                             .           /                                 -




                     1,                                                    /               1/                                               -               -       2

                                     /
    7                                        '
                                                                                       "            j                                   'i           '

ii_,                                                           -                                              /                    -'   -                       i

1                                            IA'S         I   /       ,/I                                                 7                                                                     /
                 /                                    -           /                ,'jZjf/4                               I

                     '               /       -       AI_                                                     --                                                          I         6'
                                                                      -,                                                                    ---             -
                             II-                                  ____                                                        -                                                         A


I       '
                                     S                        Fd4'
                                                                                                                      A'                        '       '...
                                                                                                                                                    /
                                 /       /                                                                        4                             41
JL
                 -i                                                    1            /



                         /
                             /9                                                                                                                         1
                                                                                                                                                    2'

    I            k                       j(,/                 j(                   /            7                                                       4                 -,       1I             I

/9'         11               1                                i/Fl             Ijji_L                                                       /                   '        /     -            -       /




                                                     /_                        E           /-                                     7'                                                -                   I?
1
                                     A                                                                                        /                         L/          '              /
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 14 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 15 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 16 of 19
Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 17 of 19




                                     7020 1290 0001 0598 3605
       Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 18 of 19
                                         -/7-




 )
                         py2'           -#       7020 1290 0001 0598 3599

     FCIJI           E&U
     £g /$               A2edY
     /72',a   C/u4"(, It%y
      35          17//1zfu          &        /1/ hI

                                C   9Jj535




N)                fri1   21     ,72ád
     /j6c                   /ii1

     be       K          h2c




     ,ød,Z1't '2%c
     /34'3
        1za




4
                  I
              t4S
       dea        ,-, 7976,3
                            Case 3:20-cv-00249-FM-MAT Document 29 Filed 06/17/21 Page 19 of 19




                                              2              (        71d'LV




                                                            ZOZ L L




                                    J)        !1i11,
1!iil1l.IIlII1i1III1iiII19uIII 'I        th




                                                                  772/ -fl71t2
